759 N.W.2d 878 (2009)
Joyce CALLAWAY, Plaintiff-Appellant,
v.
GENERAL MOTORS CORPORATION, Defendant-Appellee.
Docket No. 137254. COA No. 283320.
Supreme Court of Michigan.
February 4, 2009.

Order
On order of the Court, the application for leave to appeal the July 29, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., and MICHAEL F. CAVANAGH and HATHAWAY, JJ., would grant leave to appeal.